COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Jennie Kay Lyle Bierscheid, Executrix of the Estate of Kenneth R.
                           Lyle, Lyle Engineering Company., Houston Bluebonnet LLC, E&H,
                           LP, American Universal Investment Co., Jennie Kay Lyle Bierscheid
                           and Esther Suckle, Trustee of the Suckle 1999 Living Trust v. Daniel
                           R. Japhet, Jane Guinn Estate. et al

Appellate case number:     01-18-00652-CV

Trial court case number: 30776

Trial court:               149th District Court of Brazoria County

       On January 25, 2019, appellants filed a motion requesting a temporary stay of (1) the trial
court’s January 2, 2019 Order on Defendants’ Motion to Set Lesser Amount to Supersede
Judgment (the “Order”) and (2) the execution or enforcement of the underlying April 9, 2018 Final
Judgment, pending this Court’s resolution of appellants’ concurrently filed Motion to Review Trial
Court’s Order on Appellants’ Motion to Set Lesser Amount to Supersede Judgment (the “Motion
to Review”).
        Appellees filed a response to the stay motion, stating that they only oppose staying portions
of the Order (1) requiring that, to supersede the award of specific performance in Paragraph 24 of
the Final Judgment, appellants must, on or before January 25, 2019, account for and to pay into
the registry of the trial court the Japhet Net Profits Interest accruing from and after September 1,
2018, and (2) enjoining appellants (except Houston Bluebonnet LLC) from dissipating or
transferring assets to avoid satisfaction of the judgment other than in the normal course of business.
       Upon consideration of the parties’ filings, appellants’ motion to stay is granted in part
and denied in part. See TEX. R. APP. P. 24.4(c). The Order and execution on the Final Judgment
are ordered stayed pending our determination of the Motion to Review, with the following two
exceptions:
           •   Paragraph 4b of the Order requiring that, to supersede the award of specific
               performance in Paragraph 24 of the Final Judgment, appellants must, on or before
               January 25, 2019, account for and to pay into the registry of the trial court the Japhet
               Net Profits Interest accruing from and after September 1, 2018.
           •   Paragraph 5 of the Order enjoining appellants (except Houston Bluebonnet LLC)
               from dissipating or transferring assets to avoid satisfaction of the judgment other
               than in the normal course of business.
Appellants’ requests to stay these portions of the Order and Final Judgment are denied.
       It is so ORDERED.

Judge’s signature: /s/ Sarah Beth Landau
                                  Acting individually


Date: February 5, 2019